Citation Nr: 0331869	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left corneal laceration scar, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946, from March 1948 to September 1948, and from December 
1953 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In that decision, the RO also 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia with personality disorder.  The 
veteran subsequently perfected an appeal regarding both of 
these issues.

In the November 1998 rating decision, the RO also denied 
entitlement to increased evaluations for pes planus, the 
residuals of a left corneal laceration scar, and irritable 
colon syndrome.  The RO also denied entitlement to service 
connection for dry skin.  The veteran did not express 
disagreement with the RO's denial of these claims.

In March 2002, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of this hearing was prepared and associated with 
the claims folder.

In a July 2002 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  In that decision, the Board also 
observed that the RO had denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) in a 
July 2001 rating decision, and that the veteran had submitted 
a Notice of Disagreement regarding that issue in March 2002.  
Thus, the Board concluded that the issue must be remanded so 
that the RO could issue a Statement of the Case (SOC) and the 
veteran could be provided the opportunity to perfect his 
appeal.  The Board further concluded that the veteran's claim 
of entitlement to a TDIU must also be remanded, because it 
was inextricably intertwined with his service connection 
claim.

Thereafter, in October 2002, the RO issued an SOC, dated in 
September 2002, in which it continued to deny the veteran's 
claim of entitlement to service connection for PTSD.  
However, the veteran did not perfect his appeal by submitting 
a timely VA Form 9, Appeal to Board of Veterans' Appeals, or 
its equivalent.  Thus, this matter is not presently on 
appeal.

In a January 2003 rating decision, the RO again denied 
entitlement to an increased evaluation for a left corneal 
laceration scar.  The veteran subsequently expressed 
disagreement regarding that denial, and, in April 2003, the 
RO responded by issuing an SOC.  The veteran subsequently 
perfected his appeal by submitting a VA Form 9 later that 
month.  Thus, this matter is now also on appeal before the 
Board.

In an August 2003, the RO again denied entitlement to an 
increased evaluation for the veteran's service-connected pes 
planus.  The veteran did not express disagreement with the 
RO's denial of this claim.  Thus, this matter is not 
currently on appeal.

In a Supplemental Statement of the Case (SSOC) issued in 
August 2003, the RO continued to deny entitlement to a TDIU.  
The veteran's claims folder was then returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
establishes that the veteran's left corneal laceration scar 
is essentially asymptomatic. 

2.  The preponderance of the credible and probative evidence 
establishes that the veteran's service-connected disabilities 
do not prevent him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the residuals of a left corneal laceration scar 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2003).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The Board notes that the development of medical evidence 
appears to be complete.  By virtue of the SOCs in December 
1998 and April 2003, and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims and the 
new VCAA regulations.  In particular, in an evidence 
development letter dated in October 2002, the veteran was 
advised of the type of evidence necessary to substantiate his 
increased rating claim.  In that letter, the veteran was also 
advised of his and VA's responsibilities under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
that satisfy VCAA requirements).  Furthermore, in the August 
2003 SSOC, the RO advised the veteran as to the implementing 
regulations of the VCAA, and as to the criteria for 
determining entitlement to individual unemployability.  Also, 
in the April 2003 SOC, the veteran was advised as to the 
rating criteria applicable to his increased rating claim.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  
However, the notices provided to the veteran and his 
representative in the present case since his claim was filed 
have accorded him ample time for responses, and he and his 
representative have submitted evidence and argument on 
several occasions.  It appears clear, therefore, that there 
are no outstanding records or other evidence that could 
support the claim.  No useful purpose would be served by 
further delaying appellate review to provide additional 
notice; it is clear from communications from the veteran and 
his representative that they seek appellate review without 
further delay.  In this regard, the Board notes a September 
2003 statement from the veteran in which he indicated that he 
had no additional evidence to submit, and that he wished for 
his case to be returned to the Board immediately for final 
action.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (West 2002)); 38 C.F.R. 
§ 3.102 (2003).

II.  Entitlement to an increased evaluation for the residuals 
of a left corneal laceration scar

The veteran is seeking an increased evaluation for his 
service-connected left corneal laceration scar.  He 
essentially contends that he is unable to see out of his left 
eye due to his service-connected disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work. Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The veteran's service-connected residuals of a left corneal 
laceration scar are currently evaluated as 10 percent 
disabling under the criteria of Diagnostic Code (DC) 6009.  
Under this code, an unhealed injury of the eye, in chronic 
form, will be rated from 10 percent to 100 percent based upon 
the extent of impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, with an 
additional 10 percent added during the continuance of active 
pathology.  The minimum evaluation during active pathology is 
10 percent.  38 C.F.R. § 4.84a, DC 6009 (2003).

The record reflects that, in a February 1997 decision, the 
Board granted entitlement to service connection for the 
residuals of a left eye injury.  The Board based this grant 
on the veteran's service medical records, which revealed that 
he had incurred three scratches in his left eye, with 
laceration, removal of a foreign body and residual scarring, 
during his final period of service; and on reports of eye 
examinations dated in November 1992 and August 1995, which 
revealed the presence of a left corneal scar.  Thereafter, in 
a September 1997 rating decision, the RO assigned a 10 
percent evaluation for the veteran's left corneal laceration 
scar based on his complaints of pain.

As noted above, the veteran is now seeking an increased 
evaluation for his service-connected left corneal laceration 
scar.  He essentially contends that he has suffered a loss of 
vision in his left eye as a result of his service-connected 
disability.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the veteran's claim.  In essence, the Board concludes 
that, although the veteran has sustained a loss of visual 
acuity in his left eye, the greater weight of probative 
evidence establishes that this loss is unrelated to his 
service-connected left corneal scar.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of a VA eye 
examination dated in October 2002.  In that report, the 
examiner noted that, four years before, the veteran had 
undergone treatment to have cataracts removed from both eyes 
with intraocular lenses, and that he had also been treated 
for glaucoma, which was controlled with Timoptic eye drops 
twice a day and Xalatan eye drops at night in both eyes.  
Examination of the left eye revealed 20/60 vision with -2 
sphere.  A pinpoint scar was observed on the cornea at the 7 
o'clock position from the veteran's 1955 eye injury.  The 
examiner also noted that there was a posterior chamber 
intraocular lens and .6 cupping of the optic nerve.  
Intraocular pressure was found to be 9.  The examiner noted 
diagnoses of an old, healed pinpoint scar of the cornea, left 
eye, no change; posterior chamber intraocular lens, both 
eyes, best vision 20/30 right eye, 20/60 left eye; and 
chronic glaucoma, under good medical control.

In regard to the veteran's left corneal laceration scar, the 
examiner concluded that it remained unchanged from 1955.  The 
examiner further concluded that the veteran's posterior 
chamber intraocular lenses and chronic glaucoma of both eyes 
could not be related directly or indirectly to any activity 
in service or to the pinpoint scar of the cornea of his left 
eye.  The examiner determined that the veteran's service-
connected disability appeared permanent, but stable.

Thus, although the October 2002 VA examiner found evidence of 
glaucoma and intraocular lense with some loss of vision, the 
examiner also found that these problems were unrelated to the 
veteran's service-connected left corneal laceration scar.  In 
fact, the examiner specifically found that the veteran's left 
corneal laceration scar remained essentially unchanged from 
1955.  The Board believes this finding to be consistent with 
the veteran's VA treatment records, which were obtained and 
associated with the claims folder shortly after the veteran 
filed his claim for an increased rating in August 2002.  The 
veteran's VA treatment records show that, throughout 2002, he 
received ongoing treatment for glaucoma of both eyes.  These 
records also show that he was treated for pseudophakia of 
both eyes, and complaints of blurred vision in both eyes, but 
these records are negative for any findings of symptomatology 
found to be related to his service-connected left corneal 
laceration scar.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support its findings, and the 
Board must cite to competent evidence of record to support 
our conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  It is 
well established that, as a layman, the veteran is not 
considered capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As noted above, the medical evidence of record has shown the 
veteran's left corneal laceration scar to be essentially 
asymptomatic.  Thus, the Board concludes that the 
preponderance of the credible and probative evidence is 
against granting an increased evaluation under the criteria 
of DC 6009.  The benefit sought on appeal is accordingly 
denied.



III.  Entitlement to a TDIU

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2003).  If there is only one 
service- connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2003).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, service connection is in effect for pes planus, which 
has been evaluated as 30 percent disabling; irritable colon 
syndrome, which has been evaluated as 10 percent disabling; a 
left corneal laceration scar, which has been evaluated as 10 
percent disabling; and an appendectomy scar, which has been 
evaluated as non-compensable.  He has a combined disability 
rating of 40 percent.  It would thus appear that he does not 
meet the percentage criteria for TDIU set out in 38 C.F.R. 
§ 4.16(a).  Nevertheless, as noted in the law and regulations 
section above, even if the veteran's disability fails to meet 
the statutory requirements, this case can be referred for the 
assignment of a total rating on an extraschedular basis if it 
is found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
assignment of a TDIU on an extraschedular basis.  

The record reflects that the veteran is 77 years old, and 
that he last worked in 1978.  During his March 2002 hearing 
before the undersigned, the veteran explained that he had 
held numerous jobs following his separation from service, 
which he usually worked for no more than three years at a 
time.  He explained that he often thought that these jobs 
were going well, but that he would end up having to go to the 
hospital for a problem, and he would return to find out that 
he no longer had a job.  He reported that he lost his last 
job in 1978, and that he decided at that time that he was not 
going to try to get another one.

As noted above, the veteran has experienced several problems 
in his left eye over the last several years, including 
cataracts and glaucoma, which have led to decreased vision.  
However, as explained in detail above, the Board believes 
that the preponderance of the evidence shows that these 
problems are unrelated to his service-connected left corneal 
laceration scar, which has remained essentially asymptomatic.

With respect to the veteran's service-connected irritable 
bowel syndrome, the Board notes that a VA physician 
specifically found during a September 1998 VA examination 
that this disability did not cause the veteran to be 
unemployable.  It was noted that the veteran had complained 
of alternating loose and firm stools from day to day, but 
that he had denied any abdominal cramps, melena, or food 
intolerance.  He also indicated that his weight was stable.  
Examination was found to be negative, and no further 
symptomatology was noted beyond the veteran's complaints of 
loose stool.  The Board believes that this report is 
essentially consistent with the veteran's subsequent VA 
treatment records, which are negative for any indication that 
he experienced symptomatology found to be related to his 
service-connected irritable bowel syndrome.

The Board recognizes that, in June 2003, the veteran was 
treated for a three-month history of weight loss with poor 
oral intake of food.  However, as explained in a June 2003 
clinical note, it was found that the veteran's symptoms were 
related to his overall physical deconditioning as a result of 
prostate cancer that had metastasized.  It was determined 
that this process was impacting on the veteran's swallowing 
function, which had resulted in his poor intake and weight 
loss.

Furthermore, although VA treatment records show that the 
veteran has been using a wheelchair or walker to assist in 
ambulating for the past several years, a VA physician 
specifically concluded during a VA podiatry examination 
conducted in September 1998 that the veteran's problems in 
ambulating were caused by his advanced age, degenerative 
joint disease, and rheumatoid arthritis, rather than his 
service-connected pes planus.  Subsequent treatment records 
suggest that the veteran has experienced more difficulty 
ambulating since his prostate cancer had metastasized, but 
these records are negative for any suggestions that his pes 
planus has contributed in any significant manner to this 
problem.

The record shows that, in July 2003 the veteran underwent 
another VA examination in regard to his feet in which it was 
noted that he experienced pain and numbness in both feet, and 
that he had a history of bunions and hammertoes.  However, 
the Board notes that this symptomatology is already 
contemplated in the 30 percent schedular evaluation assigned 
for his pes planus under the criteria of 38 C.F.R. § 4.71a, 
DC 5276 (2003).  Although it was noted by the examiner that 
the veteran was in a wheelchair, it was also noted that this 
was due to weakness he experienced as a result of other 
health problems, including his recent hospitalization for 
malnutrition. 

As noted above, service connection is also in effect for an 
appendectomy scar, which has been evaluated as non 
compensable ever since service connection was first awarded 
in 1946.  The Board notes that there is no medical evidence 
in the record suggesting that this scar is symptomatic, and 
the veteran has not asserted that such is the case. 

In short, the record reflects that the veteran suffers from a 
variety of nonservice-connected disabilities, including 
metastatic cancer of the prostate, which may impair his 
ability to work.  However, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran is unable to secure and follow substantially gainful 
employment due solely to his service-connected disabilities.  
Thus, the Board finds that referral of this case for the 
assignment of a TDIU on an extraschedular basis is not 
warranted.









	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for the residuals of a 
left corneal laceration scar, currently evaluated as 10 
percent disabling, is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



